Citation Nr: 1514881	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides. 

4.  Entitlement to service connection for skin cancer, claimed as due to exposure to herbicides and sunlight.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board observes that the Veteran submitted additional evidence consisting of a list compiled by VA of ships acknowledged to have been in the brown waters of Vietnam after the RO most recently adjudicated his case in a March 2013 statement of the case.  His representative waived RO consideration of such evidence in her September 2013 Informal Hearing Presentation.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board further notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to service connection for tinnitus, diabetes mellitus, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a bilateral hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, May 2009, July 2009 and October 2009 letters, sent prior to the January 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Importantly, the notices explained, in part, that evidence of a current disability was necessary to substantiate a service connection claim.  Therefore, the Board finds that VA's obligation to notify the Veteran has been satisfied.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records as well as identified post-service private records and a single record of VA primary care treatment in October 2008.  The post-service records do not address hearing loss.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
The Veteran was also afforded a VA audiometric examination December 2009.  In a June 2010 notice of disagreement, the Veteran objected to the December 2009 examination as flawed and not competent because he felt that the examiner was not assisting him and that the testing was not "real world" because it did not take place in background noise.   The Board finds that the December 2009 examination is adequate in order to evaluate the Veteran's bilateral hearing loss as it included an interview with the Veteran, a review of the record, a full audiometric examination by a qualified audiologist in accordance with the regulatory examination standards, and addressed the relevant regulation.  Moreover, as such audiological testing failed to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations, there is no need for a nexus opinion regarding such issue.  Therefore, such examination reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran served as a U.S. Navy seaman and signalman with service aboard USS Robison (DDG-12) from August 1965 to July 1968 except for a period of hospitalization ashore from March 1967 to May 1967.  Service personnel records show that the Veteran was awarded the Vietnam Service Medal for participation in Southwest Asia naval operations while serving aboard this destroyer from December 1966 to July 1966 and from August 1967 to January 1968.  The Veteran contended in statements in June, September, and November 2009, June 2010, January and December 2012, and August 2013 that he experienced high levels of noise from his ship's gunfire against shore targets in Vietnam, and that such resulted in bilateral hearing loss.  Therefore, he claims that service connection for such disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as hearing loss and diabetes are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is competent and credible in his report that he was exposed to high levels of noise as a seaman and signalman aboard the USS Robison.  Additionally, the RO obtained information from the Department of Defense that the destroyer performed naval gunfire support on targets in Vietnam on several occasions during a 1967 Western Pacific deployment.  Therefore, the Board finds that the Veteran was exposed to high levels of noise from large caliber naval gunfire because his ship participated in these operations and because his duties as a signalman likely included battle stations positions on the ship's topside signal bridge.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for hearing loss.  A July 1968 discharge examination report was silent for any hearing deficits, but the hearing test was performed only by a whisper test. 

In December 2009, the Veteran underwent a VA audiometric examination to determine whether he had a current bilateral hearing loss related to his in-service noise exposure.  The audiologist noted a review of the claims file, the Veteran's report of exposure to naval gunfire, and post-service employment as a truck driver, welder, and meat cutter with some recreational noise exposure while hunting.  The Veteran reported experiencing some difficulty hearing conversation in loud background noise environments that began since service and had become progressively more severe. 

Puretone thresholds, in decibels, from audiometric testing in the December 2009 examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
30
25
25
LEFT
25
25
25
25
30

Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 100 percent in the left ear.  The audiologist noted no organic ear disorders.  The audiologist diagnosed mild bilateral high frequency sensorineural hearing loss with excellent word recognition in agreement with puretone results.  The audiologist found that the mild hearing loss did not meet the VA criteria for disability.  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of bilateral hearing loss at any point during the pendency of the claim because testing did not show puretone thresholds of 40 decibels at any frequency, at 26 decibels or greater three or more frequencies, or speech recognition scores of less than 94 percent.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  The Veteran was advised on several occasions of the opportunity to identify or submit additional medical evidence to support a current diagnosis of bilateral hearing loss, but did not do so.  

The Board acknowledges the Veteran's contention that the testing was flawed because it was not performed in a high background noise environment and because the examiner did not assist him, although he did not indicate what shortcomings in assistance would have changed the technical measurements.  However, applicable regulations specify the qualifications of examiners and the type of testing to be performed.  The Veteran does not provide specific challenges, and the record shows that the examination was performed as required by a qualified examiner.  

The Board has considered the Veteran's allegations that he suffers from bilateral hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.   

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, while he is competent to report his noise exposure and current subjective hearing difficulties, he is not competent to evaluate the level of severity with respect to the regulatory criteria which requires technical equipment and testing and medical training as such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Tinnitus

As noted above, the Board finds that the Veteran was exposed to high levels of noise as a signalman on a destroyer conducting shore gunfire support in Vietnam. During a VA audiometric examination in December 2009, the Veteran reported experiencing tinnitus for many years but was unable to determine an approximate date of onset.  The audiologist noted that there was no medical record of symptoms during service or for 41 years thereafter and found that the current tinnitus was not caused by military service.  In July 2012, another audiologist provided a similar opinion and also did not address the possibility of delayed onset etiology in this Veteran's case.  

Service connection for a hearing disability may be substantiated even though symptoms manifest after service if evidence shows that a current hearing disorder is causally related to injury or disease in service.  Hensley, supra.  Therefore, an opinion that relies only on the absence of symptoms or treatment since service is not adequate.  An additional opinion is necessary to address whether noise exposure during military service caused the Veteran's tinnitus with a delayed onset in his specific case.  In this regard, the Board notes the potential applicability of the results of a congressionally authorized, VA funded study by the Institute of Medicine of the National Academies, Noise and Military Service - Implications for Hearing Loss and Tinnitus, 1-13, 117-140 (2006).  

Diabetes Mellitus/Skin Cancer

As indicated previously, the Veteran served as a U.S. Navy seaman and signalman with service aboard USS Robison (DDG-12) from August 1965 to July 1968 except for a period of hospitalization ashore from March 1967 to May 1967.  Service personnel records show that the Veteran was awarded the Vietnam Service Medal for participation in Southwest Asia naval operations while serving aboard this destroyer from December 1966 to July 1966 and from August 1967 to January 1968.  The Veteran contended in statements in June, September, and November 2009, June 2010, January and December 2012, and August 2013 that he was exposed to certain designated herbicide agents when his ship operated in rivers in Vietnam in 1966 and 1967, and that he was exposed to tropical sunlight during his shipboard duties.  Therefore, he claims that service connection for such disorders is warranted.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 

service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

VA maintains a list of Naval vessels for which evidence has been obtained to show ship operations in the inland waters of Vietnam during the specified periods when a presumption of exposure to the designated herbicide agents is available.  In pertinent part, the Veteran's off shore Vietnam duties (referred to as "Blue Water" service) aboard the Robison do not meet the regulatory definition of "Service in the Republic of Vietnam" to allow for presumptive exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2014); VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  However, the presumption of herbicide exposure would attach to any shipboard operations which occurred in the inland waters of Vietnam, which include the rivers, canals, estuaries and delta areas of Vietnam (referred to as "Brown Water" service).  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

The most recent posting on a VA internet site, updated in December 2014, shows that the Robison provided shore gunfire support in the Saigon River during April 1966, a month when the Veteran was assigned as a member of the crew.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.   Therefore, the Board finds that the Veteran is presumed to have been exposed to the designated herbicide agents.  

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include type II diabetes mellitus and certain soft tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309.  However, basal cell and squamous cell carcinomas are not among those forms of soft tissue sarcomas listed in the regulation.  

The Veteran submitted records of skin care by a private dermatologist from April 2006 to July 2009.  Pathology reports dated in April and October 2006 show that the Veteran had a basal cell carcinoma partially excised from his left middle chest and invasive squamous cell carcinoma removed from his inferior left presurocular area.  Skin biopsies in other areas were diagnosed as actinic or seborrheic keratoses.  In May 2008, pathologic reports showed squamous cell carcinoma on the left temple and basal cell carcinoma on the right upper arm.  Thereafter, the dermatologist performed five follow up examinations through July 2009 noting no recurrences of basal or squamous cell carcinomas.  The Veteran did received follow up care for psoriasis and actinic keratoses.  The dermatologist did not comment on the origin of the carcinomas or other skin disorders.  

The file contains only a single record of VA outpatient primary care signed by Drs.  T.O. and M.S. at the Jefferson Barracks VA clinic.  In a November 2009 statement, the Veteran noted that his physician, Dr. "S." told him that he had borderline diabetes.  In a June 2012 notice of disagreement, the Veteran reported that his physician "feels that my skin cancers are soft cell sarcomas."  

Therefore, the Board finds that a remand is necessary to obtain outstanding VA treatment records dated from October 2008 to the present, and provide the Veteran an opportunity to identify any additional, outstanding private treatment records.  In this regard, the Board notes that, in December 2009, the Veteran reported treatment for his skin conditions from Dr. Reece in 1975 and at Barns Hospital in 1976.  Therefore, he should also be requested to submit, or authorize VA to obtain, such records.  

Finally, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the nature and etiology of his variously diagnosed skin disorders, to include whether such may be considered soft tissue sarcomas, and whether such are related to the Veteran's in-service herbicide and/or sun exposure.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his diabetes mellitus type II and skin disorder.  Thereafter, all identified records should be obtained, to include private records from Dr. Reece in 1975 and at Barns Hospital in 1976, and VA treatment records dated from October 2008 to the present.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the record, return the record to the VA examiner who provided the July 2012 opinion regarding the etiology of the Veteran's tinnitus.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record and the study by the Institute of Medicine of the National Academies, Noise and Military Service - Implications for Hearing Loss and Tinnitus, 1-13, 117-140 (2006).  Thereafter, the examiner should offer an opinion as to whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) related to his in-service noise exposure to naval gunfire or any other aspect of service, including whether a delayed onset etiology is appropriate in this Veteran's case.  

A complete rationale and discussion of the applicability of the study and any other cited medical references is required.  

3.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin disorder.  The record and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the record.  The examiner is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorder, and any tests deemed necessary.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following:

(A)  Identify all current diagnoses referable to the Veteran's skin.

(B)  For each diagnosed skin disorder, please indicate whether such may be considered a soft tissue sarcoma.

(C)  For each diagnosed skin disorder, please offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his acknowledged in-service exposure to herbicides and the sun.

(D)  For any skin disorder determined to be a malignant tumor, please offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such manifested within one year of the Veteran's service separation in July 1968 (i.e., by July 1969)?  If so, please describe the manifestations.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his skin disorder and the continuity of symptomatology.  The rationale for any opinion offered must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


